Title: To Benjamin Franklin from Francis Bernard, 23 January 1764
From: Bernard, Francis
To: Franklin, Benjamin


Sir
Boston, Jan 23. 1764
I am favoured with yours of the 11th inst. and am much obliged to you for the trouble you have given yourself of sending a Messenger to Alexandria. I should have proposed this Measure long ago, if I had any Notion that the conveyance of letters to that Town had been so precarious: for tho’ I have had sevral letters from him, yet I cannot find that any of my letters (from Aug. 30, when I sent a letter to Mr. Dunlap to be forwarded, to the present time,) have reached him. When he gets to Philadelphia, the easiest way of his return will be by Sea, if a good Vessell offers: but that I must leave to your Judgement. But I am desirous in all things that your trouble should be lessened as much as possible.
I have less concern to trouble you with another business, because being intended for public Utility you will make it your own concern. I have a desire to endeavour to establish a Sturgeon fishery in the River Penobscot. And I have engaged a suitable Man for that purpose, who by means of the Garrison of the Fort there will have labour cheap: all that We want is a good receipt. The best pickled Sturgeon I ever eat, was cured at Trenton: and as your Neighbourhood to that Operator must give you some acquaintance with him, I would trouble you to get his receipt in as precise Words as possible: and you may assure him in such case that Penobscot Sturgeon shall not be sent to Philadelphia or New York or any other Market, that he may call his.
I have a like desire to try the Pickling Salmon according to the New Castle Way. But I fear I shant be able to get a receipt from thence by the next Season: if you have one by you, I should be glad to be favoured with it. I am &c.
Benj Franklin Esqr.
